DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/02/2022, 09/11/2022, and 10/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new grounds of rejection is made in view of a newly found prior art reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-10, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Egly (U.S. Publication No. 2013/0187792; hereinafter Egly) in view of Floyd et al. (U.S. Patent No. 10832338; hereinafter Floyd), and further in view of Hayward (U.S. Patent No. 9679487; hereinafter Hayward).
Regarding claim 1, Egly teaches a method, comprising: receiving data, by a transport, from a device in proximity to the transport (Egly: Par. 14; i.e., Vehicle 100 has a receiver 102 which receives signals and information about driving conditions from traffic signals 300, Smart Phones 200…),
the data comprises one or more of a speed, a direction, and a distance of the device from the transport (Egly: Par. 43; i.e., in the event that a vehicle 100 is approaching the pedestrian the receiver 102 of the vehicle 100 will receive the location, direction, speed and other information from smart phone 200);
determining, by the transport, a dangerous situation exists for a location associated with the device based on the data (Egly: Par. 43; i.e., processor 116 will make a determination as to whether a warning condition exists, that is, whether the vehicle 100 is projected to collide or come close to the pedestrian carrying smart phone 200; the vehicle receives location data from the smart phone 200 and is able to determine whether the vehicle will collide with the pedestrian based on the location data).
Egly does not teach receiving a consensus, at the transport, comprising sensor data from one or more of: a plurality of other devices and a plurality of other transports, proximate to the transport, that validates the dangerous situation.
However, in the same field of endeavor, Floyd teaches receiving a consensus, at the transport, comprising sensor data from one or more of: a plurality of other devices and a plurality of other transports, proximate to the transport, that validates the dangerous situation (Floyd: Col. 10, lines 2-10; i.e., the enforcement server 115 may also periodically compile a plurality of transactions received from the plurality of autonomous vehicles 105 in response to receiving an urgent transaction. After the new block is compiled, the enforcement server 115 may transmit the new block to the plurality of autonomous vehicles 105 and/or dedicated validation entities 135 to … form a consensus on the solution; Col. 15, lines 21-26; i.e., a transaction may indicate that … a passenger in a dangerous environment … Accordingly, the autonomous vehicle may assign this transaction an urgent priority;  the plurality of other vehicles are used to validate the dangerous situation and form a consensus).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Egly to have further incorporated receiving a consensus, at the transport, comprising sensor data from one or more of: a plurality of other devices and a plurality of other transports, proximate to the transport, that validates the dangerous situation, as taught by Floyd. Doing so would allow the system to only update a ledger if there is a consensus and therefore, no decisions can be made by a single party (Floyd: Col. 4, lines 19-24; i.e., upon consensus, the agreed upon change is pushed out to each node so that each node maintains an identical copy of the updated distributed ledger. Any change that does not achieve a consensus is ignored… a single party cannot unilaterally alter the distributed ledger).
Egly further teaches a plurality of other transports approaching the location from different directions (Egly: Par. 31; i.e., other vehicles 100 or smart phones 200 that are in and approaching the area);
and responsive to receiving the consensus, notifying the device, by the transport, of the dangerous situation (Egly: Par. 45; i.e., the pedestrian carrying smart phone will similarly be alerted to a warning condition by smart phone 200… the application 201 or warning device 214 will interrupt the pedestrian to alert them to the existence of a warning condition… this may include a verbal signal such as "Warning" or "Approaching Vehicle" or "Danger").
Egly does not explicitly teach notifying one or more of the other transports via a notification comprising an action to perform to reduce a likelihood the device will be impacted by the transport and the one or more other transports.
However, in the same field of endeavor, Hayward teaches notifying one or more of the other transports via a notification comprising an action to perform to reduce a likelihood the device will be impacted by the transport and the one or more other transports (Hayward: Col. 32, line 62 – Col. 34, line 13; i.e., method may include … sending, by one or more processors, an alert indicative of the anomalous condition (and/or alternate route avoiding the anomalous condition) to the second vehicle when (i) the one or more processors determine that the anomalous condition is present at the geographic location of the first vehicle; Col. 31, lines 59-62; i.e., aspects include audible or visual alerts being additionally or alternatively generated by the mobile computing device, such as … “Pedestrian Alert”; if a pedestrian is detected, the system may send a notification to the other vehicle including an alternate route to follow to avoid the pedestrian).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Egly to have further incorporated notifying one or more of the other transports via a notification comprising an action to perform to reduce a likelihood the device will be impacted by the transport and the one or more other transports, as taught by Hayward. Doing so would allow for safer travel for all parties involved (Hayward: Col. 7, lines 38-40; i.e., re-route the second vehicle to facilitate safer vehicle travel for the second driver and vehicle).
Regarding claim 2, Egly in view of Floyd and Hayward teaches the method according to claim 1. Egly further teaches transmitting, by the transport, the data to a server (Egly: Par. 18; i.e., transmitter 130 transmits this information to command center 400),
wherein the server determines the dangerous situation (Egly: Par. 30; i.e., receiver 402 has software 406 which provides the manner and method of interpreting the information received from vehicles 100, smart phones 200 and traffic signals 300; the command center would interpret the information to determine if a dangerous situation exists).
Floyd further teaches obtains consensus from the plurality of other devices and the plurality of other transports (Floyd: Col. 10, lines 2-10; i.e., the enforcement server 115 may also periodically compile a plurality of transactions received from the plurality of autonomous vehicles 105 in response to receiving an urgent transaction. After the new block is compiled, the enforcement server 115 may transmit the new block to the plurality of autonomous vehicles 105 and/or dedicated validation entities 135 to … form a consensus on the solution; the plurality of other vehicles form a consensus).
Egly further teaches notifying one or more of the transport and the device (Egly: Par. 31; i.e., if command center 400 receives a signal that a vehicle 100 which is part of this system is in an accident, command center 400 can transmit this information to other vehicles 100 or smart phones 200 that are in and approaching the area).
Regarding claim 3, Egly in view of Floyd and Hayward teaches the method according to claim 1. Egly further teaches wherein the determining is based on a speed and a direction of the transport and the speed and the direction of the device (Egly: Par. 43; i.e., the receiver 102 of the vehicle 100 will receive the location, direction, speed and other information from smart phone 200. Simultaneously, sensor 108 within vehicle 100 senses the present condition of the vehicle 100, such as its speed, direction of travel… processor 116 will make a determination as to whether a warning condition exists, that is, whether the vehicle 100 is projected to collide or come close to the pedestrian carrying smart phone 200).
Regarding claim 6, Egly in view of Floyd and Hayward teaches the method according to claim 1. Egly further teaches providing an evasive action for the transport to take in order to reduce a chance of the transport impacting a user associated with the device (Egly: Par. 41; i.e., if a warning condition exists, controller 120 will also take control of the vehicle 100… controller 120 will cut the vehicle's engine power, and/or activate the vehicle's brakes, and/or take control of the vehicle's steering to avoid the hazard or collision or lessen the force of the collision).
Regarding claim 8, Egly teaches a transport, comprising: a processor; and a memory, coupled to the processor, comprising instructions that when executed by the processor are configured to: receive data, by the transport, from a device in proximity to the transport (Egly: Par. 14; i.e., Vehicle 100 has a receiver 102 which receives signals and information about driving conditions from traffic signals 300, Smart Phones 200… Receiver 102 has software 106 which provides the manner and method of interpreting the information received from signal 300),
the data comprises one or more of a speed, a direction, and a distance of the device from the transport (Egly: Par. 43; i.e., in the event that a vehicle 100 is approaching the pedestrian the receiver 102 of the vehicle 100 will receive the location, direction, speed and other information from smart phone 200);
determine, by the transport, a dangerous situation exists for a location associated with the device based on the data (Egly: Par. 43; i.e., processor 116 will make a determination as to whether a warning condition exists, that is, whether the vehicle 100 is projected to collide or come close to the pedestrian carrying smart phone 200; the vehicle receives location data from the smart phone 200 and is able to determine whether the vehicle will collide with the pedestrian based on the location data).
Egly does not teach receive a consensus, at the transport, comprising sensor data from one or more of: a plurality of other devices and a plurality of other transports, proximate to the transport, that validates the dangerous situation.
However, in the same field of endeavor, Floyd teaches receive a consensus, at the transport, comprising sensor data from one or more of: a plurality of other devices and a plurality of other transports, proximate to the transport, that validates the dangerous situation (Floyd: Col. 10, lines 2-10; i.e., the enforcement server 115 may also periodically compile a plurality of transactions received from the plurality of autonomous vehicles 105 in response to receiving an urgent transaction. After the new block is compiled, the enforcement server 115 may transmit the new block to the plurality of autonomous vehicles 105 and/or dedicated validation entities 135 to … form a consensus on the solution; Col. 15, lines 21-26; i.e., a transaction may indicate that … a passenger in a dangerous environment … Accordingly, the autonomous vehicle may assign this transaction an urgent priority;  the plurality of other vehicles are used to validate the dangerous situation and form a consensus).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport of Egly to have further incorporated receiving a consensus, at the transport, comprising sensor data from one or more of: a plurality of other devices and a plurality of other transports, proximate to the transport, that validates the dangerous situation, as taught by Floyd. Doing so would allow the system to only update a ledger if there is a consensus and therefore, no decisions can be made by a single party (Floyd: Col. 4, lines 19-24; i.e., upon consensus, the agreed upon change is pushed out to each node so that each node maintains an identical copy of the updated distributed ledger. Any change that does not achieve a consensus is ignored… a single party cannot unilaterally alter the distributed ledger).
Egly further teaches a plurality of other transports approaching the location from different directions (Egly: Par. 31; i.e., other vehicles 100 or smart phones 200 that are in and approaching the area);
and responsive to the consensus being received, notify the device, by the transport, of the dangerous situation (Egly: Par. 45; i.e., the pedestrian carrying smart phone will similarly be alerted to a warning condition by smart phone 200… the application 201 or warning device 214 will interrupt the pedestrian to alert them to the existence of a warning condition… this may include a verbal signal such as "Warning" or "Approaching Vehicle" or "Danger").
Egly does not explicitly teach notifying one or more of the other transports via a notification comprising an action to perform to reduce a likelihood the device will be impacted by the transport and the one or more other transports.
However, in the same field of endeavor, Hayward teaches notifying one or more of the other transports via a notification comprising an action to perform to reduce a likelihood the device will be impacted by the transport and the one or more other transports (Hayward: Col. 32, line 62 – Col. 34, line 13; i.e., method may include … sending, by one or more processors, an alert indicative of the anomalous condition (and/or alternate route avoiding the anomalous condition) to the second vehicle when (i) the one or more processors determine that the anomalous condition is present at the geographic location of the first vehicle; Col. 31, lines 59-62; i.e., aspects include audible or visual alerts being additionally or alternatively generated by the mobile computing device, such as … “Pedestrian Alert”; if a pedestrian is detected, the system may send a notification to the other vehicle including an alternate route to follow to avoid the pedestrian).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport of Egly to have further incorporated notifying one or more of the other transports via a notification comprising an action to perform to reduce a likelihood the device will be impacted by the transport and the one or more other transports, as taught by Hayward. Doing so would allow for safer travel for all parties involved (Hayward: Col. 7, lines 38-40; i.e., re-route the second vehicle to facilitate safer vehicle travel for the second driver and vehicle).
Regarding claim 9, Egly in view of Floyd and Hayward teaches the transport according to claim 8. Egly further teaches wherein the instructions are further configured to: transmit the data to a server (Egly: Par. 18; i.e., transmitter 130 transmits this information to command center 400),
wherein the server determines the dangerous situation (Egly: Par. 30; i.e., receiver 402 has software 406 which provides the manner and method of interpreting the information received from vehicles 100, smart phones 200 and traffic signals 300; the command center would interpret the information to determine if a dangerous situation exists).
Floyd further teaches obtains consensus from the plurality of other devices and the plurality of other transports (Floyd: Col. 10, lines 2-10; i.e., the enforcement server 115 may also periodically compile a plurality of transactions received from the plurality of autonomous vehicles 105 in response to receiving an urgent transaction. After the new block is compiled, the enforcement server 115 may transmit the new block to the plurality of autonomous vehicles 105 and/or dedicated validation entities 135 to … form a consensus on the solution; the plurality of other vehicles form a consensus).
Egly further teaches notifying one or more of the transport and the device (Egly: Par. 31; i.e., if command center 400 receives a signal that a vehicle 100 which is part of this system is in an accident, command center 400 can transmit this information to other vehicles 100 or smart phones 200 that are in and approaching the area).
Regarding claim 10, Egly in view of Floyd and Hayward teaches the transport according to claim 8. Egly further teaches wherein the transport determines a dangerous situation based on the data based on a speed and a direction of the transport and the speed and the direction of the device (Egly: Par. 43; i.e., the receiver 102 of the vehicle 100 will receive the location, direction, speed and other information from smart phone 200. Simultaneously, sensor 108 within vehicle 100 senses the present condition of the vehicle 100, such as its speed, direction of travel… processor 116 will make a determination as to whether a warning condition exists, that is, whether the vehicle 100 is projected to collide or come close to the pedestrian carrying smart phone 200).
Regarding claim 13, Egly in view of Floyd and Hayward teaches the transport according to claim 8. Egly further teaches wherein the transport is configured to: receive an evasive action for the transport to take in order to reduce a chance of the transport impacting a user associated with the device (Egly: Par. 41; i.e., if a warning condition exists, controller 120 will also take control of the vehicle 100… controller 120 will cut the vehicle's engine power, and/or activate the vehicle's brakes, and/or take control of the vehicle's steering to avoid the hazard or collision or lessen the force of the collision).
Regarding claim 15, Egly teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: receiving data, by a transport, from a device in proximity to the transport (Egly: Par. 14; i.e., Vehicle 100 has a receiver 102 which receives signals and information about driving conditions from traffic signals 300, Smart Phones 200… Receiver 102 has software 106 which provides the manner and method of interpreting the information received from signal 300),
the data comprises one or more of a speed, a direction, and a distance of the device from the transport (Egly: Par. 43; i.e., in the event that a vehicle 100 is approaching the pedestrian the receiver 102 of the vehicle 100 will receive the location, direction, speed and other information from smart phone 200);
determining, by the transport, a dangerous situation exists for a location associated with the device based on the data (Egly: Par. 43; i.e., processor 116 will make a determination as to whether a warning condition exists, that is, whether the vehicle 100 is projected to collide or come close to the pedestrian carrying smart phone 200; the vehicle receives location data from the smart phone 200 and is able to determine whether the vehicle will collide with the pedestrian based on the location data);
Egly does not teach receiving a consensus, at the transport, comprising sensor data from one or more of: a plurality of other devices and a plurality of other transports, proximate to the transport, that validates the dangerous situation.
However, in the same field of endeavor, Floyd teaches receiving a consensus, at the transport, comprising sensor data from one or more of: a plurality of other devices and a plurality of other transports, proximate to the transport, that validates the dangerous situation (Floyd: Col. 10, lines 2-10; i.e., the enforcement server 115 may also periodically compile a plurality of transactions received from the plurality of autonomous vehicles 105 in response to receiving an urgent transaction. After the new block is compiled, the enforcement server 115 may transmit the new block to the plurality of autonomous vehicles 105 and/or dedicated validation entities 135 to … form a consensus on the solution; Col. 15, lines 21-26; i.e., a transaction may indicate that … a passenger in a dangerous environment … Accordingly, the autonomous vehicle may assign this transaction an urgent priority;  the plurality of other vehicles are used to validate the dangerous situation and form a consensus).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Egly to have further incorporated receiving a consensus, at the transport, comprising sensor data from one or more of: a plurality of other devices and a plurality of other transports, proximate to the transport, that validates the dangerous situation, as taught by Floyd. Doing so would allow the system to only update a ledger if there is a consensus and therefore, no decisions can be made by a single party (Floyd: Col. 4, lines 19-24; i.e., upon consensus, the agreed upon change is pushed out to each node so that each node maintains an identical copy of the updated distributed ledger. Any change that does not achieve a consensus is ignored… a single party cannot unilaterally alter the distributed ledger).
Egly further teaches a plurality of other transports approaching the location from different directions (Egly: Par. 31; i.e., other vehicles 100 or smart phones 200 that are in and approaching the area);
and responsive to receiving the consensus, notifying the device, by the transport, of the dangerous situation (Egly: Par. 45; i.e., the pedestrian carrying smart phone will similarly be alerted to a warning condition by smart phone 200… the application 201 or warning device 214 will interrupt the pedestrian to alert them to the existence of a warning condition… this may include a verbal signal such as "Warning" or "Approaching Vehicle" or "Danger").
Egly does not explicitly teach notifying one or more of the other transports via a notification comprising an action to perform to reduce a likelihood the device will be impacted by the transport and the one or more other transports.
However, in the same field of endeavor, Hayward teaches notifying one or more of the other transports via a notification comprising an action to perform to reduce a likelihood the device will be impacted by the transport and the one or more other transports (Hayward: Col. 32, line 62 – Col. 34, line 13; i.e., method may include … sending, by one or more processors, an alert indicative of the anomalous condition (and/or alternate route avoiding the anomalous condition) to the second vehicle when (i) the one or more processors determine that the anomalous condition is present at the geographic location of the first vehicle; Col. 31, lines 59-62; i.e., aspects include audible or visual alerts being additionally or alternatively generated by the mobile computing device, such as … “Pedestrian Alert”; if a pedestrian is detected, the system may send a notification to the other vehicle including an alternate route to follow to avoid the pedestrian).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Egly to have further incorporated notifying one or more of the other transports via a notification comprising an action to perform to reduce a likelihood the device will be impacted by the transport and the one or more other transports, as taught by Hayward. Doing so would allow for safer travel for all parties involved (Hayward: Col. 7, lines 38-40; i.e., re-route the second vehicle to facilitate safer vehicle travel for the second driver and vehicle).
Regarding claim 16, Egly in view of Floyd and Hayward teaches the non-transitory computer readable medium according to claim 15. Egly further teaches wherein the instructions further cause the processor to perform: transmitting, by the transport, the data to a server (Egly: Par. 18; i.e., transmitter 130 transmits this information to command center 400),
wherein the server determines the dangerous situation (Egly: Par. 30; i.e., receiver 402 has software 406 which provides the manner and method of interpreting the information received from vehicles 100, smart phones 200 and traffic signals 300; the command center would interpret the information to determine if a dangerous situation exists).
Floyd further teaches obtains consensus from the plurality of other devices and the plurality of other transports (Floyd: Col. 10, lines 2-10; i.e., the enforcement server 115 may also periodically compile a plurality of transactions received from the plurality of autonomous vehicles 105 in response to receiving an urgent transaction. After the new block is compiled, the enforcement server 115 may transmit the new block to the plurality of autonomous vehicles 105 and/or dedicated validation entities 135 to … form a consensus on the solution; the plurality of other vehicles form a consensus).
Egly further teaches notifying one or more of the transport and the device (Egly: Par. 31; i.e., if command center 400 receives a signal that a vehicle 100 which is part of this system is in an accident, command center 400 can transmit this information to other vehicles 100 or smart phones 200 that are in and approaching the area).
Regarding claim 17, Egly in view of Floyd and Hayward teaches the non-transitory computer readable medium according to claim 15. Egly further teaches wherein the determining is based on a speed and a direction of the transport and the speed and the direction of the device (Egly: Par. 43; i.e., the receiver 102 of the vehicle 100 will receive the location, direction, speed and other information from smart phone 200. Simultaneously, sensor 108 within vehicle 100 senses the present condition of the vehicle 100, such as its speed, direction of travel… processor 116 will make a determination as to whether a warning condition exists, that is, whether the vehicle 100 is projected to collide or come close to the pedestrian carrying smart phone 200).
Regarding claim 19, Egly in view of Floyd and Hayward teaches the non-transitory computer readable medium according to claim 15. Egly further teaches wherein the instructions further cause the processor to perform: providing an evasive action for the transport to take in order to reduce a chance of the transport impacting a user associated with the device (Egly: Par. 41; i.e., if a warning condition exists, controller 120 will also take control of the vehicle 100… controller 120 will cut the vehicle's engine power, and/or activate the vehicle's brakes, and/or take control of the vehicle's steering to avoid the hazard or collision or lessen the force of the collision). 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Egly in view of Floyd and Hayward and further in view of Wilson Van Horn (U.S. Patent No. 9799206; hereinafter Wilson Van Horn).
Regarding claim 4, Egly in view of Floyd and Hayward teaches the method according to claim 1, but does not explicitly teach detecting a movement pattern change of the device from the data, wherein the movement pattern change reflects a change from a pedestrian speed and direction to a transport occupant speed and direction; and checking if an amber alert should be generated.
However, in the same field of endeavor, Wilson Van Horn teaches detecting a movement pattern change of the device from the data (Wilson Van Horn: Col. 6, lines 20-32; i.e., networked peripheral device 10 records and writes a pattern of movement 20 to memory indicative of typical spatial positioning of a peripheral device 100 carried by a user over time… Deviation from said pattern of movement 20 by a specified factor 24 is thereby recognizable relative said stored pattern of movement), wherein the movement pattern change reflects a change from a pedestrian speed and direction to a transport occupant speed and direction (Wilson Van Horn: Col. 6, lines 38-40; i.e., Other movements that are not correlative to known patterns of movement as recorded over time may also effect issuance of the emergency distress signal 22, as shown in FIG. 5, including, for example, inconsistent velocity relative a location previously established in the pattern of movement expected at a certain time, such as a user traveling away from an expected location at an unexpected or atypical speed; if the user is expected to be moving at a normal walking speed and begins to move at an unexpected speed, it is likely they have entered a vehicle); and checking if an amber alert should be generated (Wilson Van Horn: Col. 6, lines 29-33; i.e., deviation from said pattern of movement 20 by a specified factor 24 is thereby recognizable relative said stored pattern of movement, and an emergency distress signal 22 is thence issuable in response to said sensed deviation; if the deviation is greater than a threshold, the alert would be issued).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Egly to have further incorporated detecting a movement pattern change of the device from the data, wherein the movement pattern change reflects a change from a pedestrian speed and direction to a transport occupant speed and direction; and checking if an amber alert should be generated, as taught by Wilson Van Horn. Doing so would notify emergency responders of the situation and help save a potential victim from a possible abduction (Wilson Van Horn: Col. 2, lines 46-50; i.e., enables concealed and automated issuance of an emergency distress signal to emergency responders and law enforcement dispatchers, among other parties, whereby expedient action may be taken to avert emergency and apprehend any perpetrator attempting to commit a crime against a user).
Regarding claim 11, Egly in view of Floyd and Hayward teaches the transport according to claim 8, but does not explicitly teach wherein the transport is configured to: detect a movement pattern change of the device from the data, wherein the movement pattern change reflects a change from a pedestrian speed and direction to a transport occupant speed and direction; and check if an amber alert should be generated.
However, in the same field of endeavor, Wilson Van Horn teaches wherein the transport is configured to: detect a movement pattern change of the device from the data (Wilson Van Horn: Col. 6, lines 20-32; i.e., networked peripheral device 10 records and writes a pattern of movement 20 to memory indicative of typical spatial positioning of a peripheral device 100 carried by a user over time… Deviation from said pattern of movement 20 by a specified factor 24 is thereby recognizable relative said stored pattern of movement), wherein the movement pattern change reflects a change from a pedestrian speed and direction to a transport occupant speed and direction (Wilson Van Horn: Col. 6, lines 38-40; i.e., Other movements that are not correlative to known patterns of movement as recorded over time may also effect issuance of the emergency distress signal 22, as shown in FIG. 5, including, for example, inconsistent velocity relative a location previously established in the pattern of movement expected at a certain time, such as a user traveling away from an expected location at an unexpected or atypical speed; if the user is expected to be moving at a normal walking speed and begins to move at an unexpected speed, it is likely they have entered a vehicle); and check if an amber alert should be generated (Wilson Van Horn: Col. 6, lines 29-33; i.e., deviation from said pattern of movement 20 by a specified factor 24 is thereby recognizable relative said stored pattern of movement, and an emergency distress signal 22 is thence issuable in response to said sensed deviation; if the deviation is greater than a threshold, the alert would be issued).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport of Egly to have further incorporated wherein the transport is configured to: detect a movement pattern change of the device from the data, wherein the movement pattern change reflects a change from a pedestrian speed and direction to a transport occupant speed and direction; and check if an amber alert should be generated, as taught by Wilson Van Horn. Doing so would notify emergency responders of the situation and help save a potential victim from a possible abduction (Wilson Van Horn: Col. 2, lines 46-50; i.e., enables concealed and automated issuance of an emergency distress signal to emergency responders and law enforcement dispatchers, among other parties, whereby expedient action may be taken to avert emergency and apprehend any perpetrator attempting to commit a crime against a user).
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Egly in view of Floyd and Hayward and further in view of Shanahan (U.S. Patent No. 10049566; hereinafter Shanahan).
Regarding claim 7, Egly in view of Floyd and Hayward teaches the method according to claim 1. Egly further teaches wherein notifying the device comprises: receiving, by the device, the notification (Egly: Par. 45; i.e., the pedestrian carrying smart phone will similarly be alerted to a warning condition by smart phone 200… the application 201 or warning device 214 will interrupt the pedestrian to alert them to the existence of a warning condition).
Egly does not explicitly teach in response: initiating, by the device, one or more of audio and video recording.
However, in the same field of endeavor, Shanahan teaches in response: initiating, by the device, one or more of audio and video recording (Shanahan: Col. 6, lines 28-36; i.e., a network and/or an in-vehicle control module may determine the proximity of a vehicle to an event and issue a request to initiate data acquisition operations (e.g., acquire video, audio, radar, infrared measurement, laser, etc.)… the remote request may specifically activate and/or control certain sensors available in the (active or non-active) vehicle or other mobile asset for a specific acquisition or measurement purpose).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Egly to have further incorporated initiating, by the device, one or more of audio and video recording, as taught by Shanahan. Doing so would allow the surrounding vehicles to collect data regarding the severity of the situation which can be shared with emergency responders (Shanahan: Col. 13, lines 33-38; i.e., the type of emergency response may be based on the detected severity of the impact … from audio and video from the involved or nearby vehicles or pedestrians).
Regarding claim 14, Egly in view of Floyd and Hayward teaches the transport according to claim 8. Egly further teaches wherein the transport is configured to: send the notification to the device (Egly: Par. 45; i.e., the pedestrian carrying smart phone will similarly be alerted to a warning condition by smart phone 200… the application 201 or warning device 214 will interrupt the pedestrian to alert them to the existence of a warning condition).
Egly does not explicitly teach in response: initiate, by the device, one or more of audio and video recording.
However, in the same field of endeavor, Shanahan teaches in response: initiate, by the device, one or more of audio and video recording (Shanahan: Col. 6, lines 28-36; i.e., a network and/or an in-vehicle control module may determine the proximity of a vehicle to an event and issue a request to initiate data acquisition operations (e.g., acquire video, audio, radar, infrared measurement, laser, etc.)… the remote request may specifically activate and/or control certain sensors available in the (active or non-active) vehicle or other mobile asset for a specific acquisition or measurement purpose).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport of Egly to have further incorporated initiating, by the device, one or more of audio and video recording, as taught by Shanahan. Doing so would allow the surrounding vehicles to collect data regarding the severity of the situation which can be shared with emergency responders (Shanahan: Col. 13, lines 33-38; i.e., the type of emergency response may be based on the detected severity of the impact … from audio and video from the involved or nearby vehicles or pedestrians).
Regarding claim 20, Egly in view of Floyd and Hayward teaches the non-transitory computer readable medium according to claim 15. Egly further teaches wherein notifying the device comprises: receiving, by the device, the notification (Egly: Par. 45; i.e., the pedestrian carrying smart phone will similarly be alerted to a warning condition by smart phone 200… the application 201 or warning device 214 will interrupt the pedestrian to alert them to the existence of a warning condition).
Egly does not explicitly teach in response: initiating, by the device, one or more of audio and video recording.
However, in the same field of endeavor, Shanahan teaches in response: initiating, by the device, one or more of audio and video recording (Shanahan: Col. 6, lines 28-36; i.e., a network and/or an in-vehicle control module may determine the proximity of a vehicle to an event and issue a request to initiate data acquisition operations (e.g., acquire video, audio, radar, infrared measurement, laser, etc.)… the remote request may specifically activate and/or control certain sensors available in the (active or non-active) vehicle or other mobile asset for a specific acquisition or measurement purpose).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium of Egly to have further incorporated initiating, by the device, one or more of audio and video recording, as taught by Shanahan. Doing so would allow the surrounding vehicles to collect data regarding the severity of the situation which can be shared with emergency responders (Shanahan: Col. 13, lines 33-38; i.e., the type of emergency response may be based on the detected severity of the impact … from audio and video from the involved or nearby vehicles or pedestrians).
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Egly in view of Floyd, Hayward, and Wilson Van Horn and further in view of Shanahan.
Regarding claim 5, Egly in view of Floyd, Hayward, and Wilson Van Horn teaches the method according to claim 4, but they do not teach providing, based on the checking, a notification to the plurality of other devices proximate to the device to initiate recording; and initiating one or more of audio and video recording by the plurality of other devices proximate to the device.
However, in the same field of endeavor, Shanahan teaches providing, based on the checking, a notification to the plurality of other devices proximate to the device to initiate recording (Shanahan: Col. 6, lines 28-32; i.e., a network and/or an in-vehicle control module may determine the proximity of a vehicle to an event and issue a request to initiate data acquisition operations (e.g., acquire video, audio, radar, infrared measurement, laser, etc.)); and initiating one or more of audio and video recording by the plurality of other devices proximate to the device (Shanahan: Col. 6, lines 33-36; i.e., the remote request may specifically activate and/or control certain sensors available in the (active or non-active) vehicle or other mobile asset for a specific acquisition or measurement purpose).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Egly. Floyd, and Wilson Van Horn to have further incorporated providing, based on the checking, a notification to the plurality of other devices proximate to the device to initiate recording; and initiating one or more of audio and video recording by the plurality of other devices proximate to the device, as taught by Shanahan. Doing so would allow the surrounding vehicles to collect data regarding the severity of the situation which can be shared with emergency responders (Shanahan: Col. 13, lines 33-38; i.e., the type of emergency response may be based on the detected severity of the impact … from audio and video from the involved or nearby vehicles or pedestrians).
Regarding claim 12, Egly in view of Floyd, Hayward, and Wilson Van Horn teaches the transport according to claim 11, but they do not teach providing, based on the check, a notification to the plurality of other devices proximate to the device to record one or more of audio and video; and record one or more of audio and video by the plurality of other devices proximate to the device.
However, in the same field of endeavor, Shanahan teaches provide, based on the check, a notification to the plurality of other devices proximate to the device to record one or more of audio and video (Shanahan: Col. 6, lines 28-32; i.e., a network and/or an in-vehicle control module may determine the proximity of a vehicle to an event and issue a request to initiate data acquisition operations (e.g., acquire video, audio, radar, infrared measurement, laser, etc.)); and record one or more of audio and video by the plurality of other devices proximate to the device (Shanahan: Col. 6, lines 33-36; i.e., the remote request may specifically activate and/or control certain sensors available in the (active or non-active) vehicle or other mobile asset for a specific acquisition or measurement purpose).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport of Egly, Floyd, and Wilson Van Horn to have further incorporated providing, based on the check, a notification to the plurality of other devices proximate to the device to record one or more of audio and video; and record one or more of audio and video by the plurality of other devices proximate to the device., as taught by Shanahan. Doing so would allow the surrounding vehicles to collect data regarding the severity of the situation which can be shared with emergency responders (Shanahan: Col. 13, lines 33-38; i.e., the type of emergency response may be based on the detected severity of the impact … from audio and video from the involved or nearby vehicles or pedestrians).
Regarding claim 18, Egly in view of Floyd and Hayward teaches the computer readable medium according to claim 15, but Egly does not explicitly teach wherein the instructions further cause the processor to perform: detecting a movement pattern change of the device from the data, wherein the movement pattern change reflects a change from a pedestrian speed and direction to a transport occupant speed and direction; and checking if an amber alert should be generated. 
However, in the same field of endeavor, Wilson Van Horn teaches wherein the instructions further cause the processor to perform: detecting a movement pattern change of the device from the data (Wilson Van Horn: Col. 6, lines 20-32; i.e., networked peripheral device 10 records and writes a pattern of movement 20 to memory indicative of typical spatial positioning of a peripheral device 100 carried by a user over time… Deviation from said pattern of movement 20 by a specified factor 24 is thereby recognizable relative said stored pattern of movement), wherein the movement pattern change reflects a change from a pedestrian speed and direction to a transport occupant speed and direction (Wilson Van Horn: Col. 6, lines 38-40; i.e., Other movements that are not correlative to known patterns of movement as recorded over time may also effect issuance of the emergency distress signal 22, as shown in FIG. 5, including, for example, inconsistent velocity relative a location previously established in the pattern of movement expected at a certain time, such as a user traveling away from an expected location at an unexpected or atypical speed; if the user is expected to be moving at a normal walking speed and begins to move at an unexpected speed, it is likely they have entered a vehicle); and checking if an amber alert should be generated (Wilson Van Horn: Col. 6, lines 29-33; i.e., deviation from said pattern of movement 20 by a specified factor 24 is thereby recognizable relative said stored pattern of movement, and an emergency distress signal 22 is thence issuable in response to said sensed deviation; if the deviation is greater than a threshold, the alert would be issued).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium of Egly to have further incorporated wherein the instructions further cause the processor to perform: detecting a movement pattern change of the device from the data, wherein the movement pattern change reflects a change from a pedestrian speed and direction to a transport occupant speed and direction; and checking if an amber alert should be generated, as taught by Wilson Van Horn. Doing so would notify emergency responders of the situation and help save a potential victim from a possible abduction (Wilson Van Horn: Col. 2, lines 46-50; i.e., enables concealed and automated issuance of an emergency distress signal to emergency responders and law enforcement dispatchers, among other parties, whereby expedient action may be taken to avert emergency and apprehend any perpetrator attempting to commit a crime against a user).
	Additionally, Egly does not explicitly teach providing, based on the checking, a notification to the plurality of other devices proximate to the device to initiate recording; and initiating one or more of audio and video recording by the plurality of other devices proximate to the device.
	However, in the same field of endeavor, Shanahan teaches providing, based on the checking, a notification to the plurality of other devices proximate to the device to initiate recording (Shanahan: Col. 6, lines 28-32; i.e., a network and/or an in-vehicle control module may determine the proximity of a vehicle to an event and issue a request to initiate data acquisition operations (e.g., acquire video, audio, radar, infrared measurement, laser, etc.)); and initiating one or more of audio and video recording by the plurality of other devices proximate to the device (Shanahan: Col. 6, lines 33-36; i.e., the remote request may specifically activate and/or control certain sensors available in the (active or non-active) vehicle or other mobile asset for a specific acquisition or measurement purpose).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium of Egly to have further incorporated providing, based on the checking, a notification to the plurality of other devices proximate to the device to initiate recording; and initiating one or more of audio and video recording by the plurality of other devices proximate to the device, as taught by Shanahan. Doing so would allow the surrounding vehicles to collect data regarding the severity of the situation which can be shared with emergency responders (Shanahan: Col. 13, lines 33-38; i.e., the type of emergency response may be based on the detected severity of the impact … from audio and video from the involved or nearby vehicles or pedestrians).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661